DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of foreign priority to foreign application KR10-2019-0103327 filed 22 August 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of the Claims
Claims 1-8 are pending.
Claims 1-8 are rejected.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 reads, “…according to claims, wherein…” but does not indicate which claim from which it depends. For purposes of examination, claim 4 is interpreted as depending from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (Angew. Chem. Int. Ed. 2019, 58, 10126-10131; published 20 May 2019).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The Applicant claims, in claim 1, a cobalt-nitrosyl complex represented by Formula I which is [CoIII(L)(NO)(sol)]2+. Claims 2-4 further narrow the ligand variables. In 
	Shin teaches growing crystals of (1) as shown below, which anticipates the complex of instant claims 1-4 (Figure 1). Formula (1) is prepared by reacting a solvated complex with NO, as required in instant claim 5 (Figure 1). Formula (1) is employed as an NO carrier, as required by claim 6 (pg 10130, ¶2). As such, Shin anticipates instant claims 1-8.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khusnutdinova et al. (Inorg. Chem. 2013, 52, 3920−3932) in view of Kuz’min et al. (SAR and QSAR in Environmental Research, Vol. 16, No. 3, June 2005, 219–230) in view of Bauer (US 5,936,082).
The Applicant claims, in claim 1, a cobalt-nitrosyl complex represented by Formula I which is [CoIII(L)(NO)(sol)]2+. Claim 2 further narrows the ligand variables. Claim 6 is a nitric oxide carrier comprising Formula I. Claims 7-8 describe wherein the nitric oxide is released when irradiated with light and wherein the carrier artificially regulates cell signaling. Both of claims 7-8 are towards inherent properties of the claimed invention, do not impart a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2112).
Khusnutdinova teaches a macrocyclic pyridinophane ligand, N,N′-ditert-butyl-2,11-diaza[3.3](2,6)pyridinophane (tBuN4) (abstract). The tBuN4 ligand is suitable for stabilizing CoIII complexes wherein acetonitrile is used as additional ligands (abstract; pg 3923, Chart 1).
Khusnutdinova does not teach complexing a nitrosyl group on the metal-ligand complex.
Kuz’min teaches that macrocyclic pyridinophanes and their analogues have anticancer activity (abstract; pg 219, ¶1-pg 220, ¶3). Pyridinophanes are typically used as polydentate ligands, ionophores, and complexones for obtaining magneto-contrast compounds, extragents and analytical reagents as well as compounds with potentially high pharmacological and biological activities (pg 219, ¶1).
Bauer teaches that nitric oxide (NO) is a good chemotherapeutic agent, among other therapies, and site-specific delivery is preferred due to NO toxicity (col 1, lns 22-28). The complex of Bauer is intended to deliver NO to a site with slow, long term delivery (col 2, lns 27-29).
It would have been prima facie obvious to prepare the macrocyclic pyridinophane ligand as a CoIII complex with acetonitrile ligands as taught by Khusnutdinova and use it as an anticancer agent based on the suggestion in Kuz’min that macrocyclic pyridinophanes have anticancer properties. Although Kuz’min does not explicitely teach the macrocyclic pyridinophane of Khusnutdinova, it teaches various other alternatives that all comprise a pyridine fragment. Moreover, it would have been obvious to substitute NO as a ligand on the macrocyclic pyridinophane because Bauer teaches NO as a good chemotherapeutic agent and teaches that macrocyclic cobalt complexes comprising amines are excellent for NO delivery in a slow, long term method. As such, the composition of instant claims 1-2 and 6-8 is obvious in view of the prior art.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khusnutdinova et al. (Inorg. Chem. 2013, 52, 3920−3932) in view of Kuz’min et al. (SAR and QSAR in Environmental Research, Vol. 16, No. 3, June 2005, 219–230) in view of Bauer (US 5,936,082) in view of Richter-Addo et al. (Inorg. Chem. 1996, 35, 6530-6538).
The Applicant claims, in claim 1, a cobalt-nitrosyl complex represented by Formula I which is [CoIII(L)(NO)(sol)]2+. Claim 2 further narrows the ligand variables. In claim 5, a method of forming Formula I is described. Claim 6 is a nitric oxide carrier comprising Formula I. Claims 7-8 describe wherein the nitric oxide is released when irradiated with light and wherein the carrier artificially regulates cell signaling. Both of claims 7-8 are towards inherent properties of the claimed invention, do not impart a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2112).
Khusnutdinova, Kuz’min, and Bauer, as applied supra, are herein applied in their entirety for the teachings of a [CoIII(L)(NO)(sol)]2+ complex as found in instant claims 1-2 and 6-8.
Khusnutdinova does not teach preparing the NO ligand by reacting the CoII structure with nitric oxide.
Richter-Addo teaches that to attach an NO ligand onto a cobalt complex, a complexed cobalt is solubilized and NO gas is bubbled through the solution (pg 6531, ¶11).
It would have been prima facie obvious to prepare the composition of the instant claims based on the teachings of Khusnutdinova, Kuz’min, and Bauer as applied above. Moreover, it would have been obvious to incorporate the NO ligand by bubbling it with the cobalt complex as taught by Richer-Addo and thus reading on instant claim 5. As such, claims 1-2 and 5-8 are obvious in view of the prior art.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khusnutdinova et al. (Inorg. Chem. 2013, 52, 3920−3932) in view of Kuz’min et al. (SAR and QSAR in Environmental Research, Vol. 16, No. 3, June 2005, 219–230) in view of Bauer (US 5,936,082) in view of Wessel et al. (Org. Biomol. Chem., 2017, 15, 9923–9931).
The Applicant claims, in claim 1, a cobalt-nitrosyl complex represented by Formula I which is [CoIII(L)(NO)(sol)]2+. Claims 2-4 further narrow the ligand variables. Claim 6 is a nitric oxide carrier comprising Formula I. Claims 7-8 describe wherein the nitric oxide is released when irradiated with light and wherein the carrier artificially regulates cell signaling. Both of claims 7-8 are towards inherent properties of the claimed invention, do not impart a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2112).
Khusnutdinova, Kuz’min, and Bauer, as applied supra, are herein applied in their entirety for the teachings of a [CoIII(L)(NO)(sol)]2+ complex as found in instant claims 1-2 and 5-8.
Khusnutdinova does not teach the ligand of claims 3-4.
Wessel teaches the R-substitution on the pyridinophane ring can be H, Me, Ts, or alkyl (pg 9923, chart 1). R as alkyl can be, more specifically, tBu (pg 9924, ¶3).
It would have been prima facie obvious to prepare the cobalt complex of Khusnutdinova, Kuz’min, and Bauer and subsequently replace the t-Bu moiety with a methyl moiety, since Wessel teaches these as suitable alternatives in pyridinophane ligands. The resulting complex, with its inherent properties, accordingly reads on instant claims 1-4 and 6-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613